Citation Nr: 1102547	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
status post right knee arthroscopy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1985 
and from February 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.	The Veteran's extension in his right knee was not limited to 
15 degrees and flexion was not limited to 30 degrees at any 
point during the appellate period.

2.	There is no evidence during the appeal period that the 
Veteran's right knee disability has manifested lateral 
instability or recurrent subluxation; ankylosis of the joint; 
dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post 
right knee arthroscopy were not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120 21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

Prior to the initial adjudication of this claim, a letter dated 
in January 2008 fully satisfied the duty to notify provisions 
listed under 38 C.F.R. § 3.159(b)(1) (2010). See also Quartuccio, 
at 187.  The January 2008 letter also fulfilled the VA's notice 
requirements regarding informing the Veteran of how effective 
dates are assigned, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The VA has done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service treatment and personnel records, private and 
VA post-service treatment records, and affording him VA medical 
examinations for his right knee disability.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Rating

For historical purposes, the Veteran was granted service 
connection for status post right knee arthroscopy with 10 percent 
evaluation, effective August 2001, in a January 2001 RO rating 
decision.  In December 2007, the Veteran submitted a claim 
stating that his service-connected right knee disability was more 
disabling than currently evaluated.  This rating was continued by 
the RO in June 2008.  The Veteran timely appealed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in an increased rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
which pertains to limitation of flexion of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which 
contemplates limitation of extension of the leg, is also 
applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  For purpose of 
rating disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45(f).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2008). Specifically, where a veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg. 
Id.

In VAOPGCPREC 23-97, the General Counsel also held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic Code 
5257 (for instability), and that evaluation of a knee disability 
under both of these codes would not amount to pyramiding under 38 
C.F.R. § 4.14 (2008). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994); see also
VAOPGCPREC 9-98 (1998).

Turning to the relevant evidence of record, the Veteran 
complained of right knee pain at a VA medical center in November 
2007.  A radiographic image of the Veteran's knee revealed 
"[d]generative change in both patellofemoral joints.  There is 
no appreciable narrowing of the medial or lateral joint spaces."  
See VA treatment records, dated December 2006 to May 2008.  A 
radiographic image of the Veteran's knee taken at the McAlester 
Regional Health Center in February 2008 revealed "[t]wo views 
show[ed] some early degenerative change with spurring of the 
articular surfaces.  No fracture or dislocation.  No joint 
effusion... Minimal degenerative change."  See McAlester Regional 
Center private treatment record, dated February 2008.

The Veteran was afforded a VA contract examination in February 
2008.  The Veteran reported symptoms of "weakness when moving 
around, stiffness when doing anything strenuous and giving way 
when walking.  He does not have swelling, heat, and redness, lack 
of endurance, locking, fatigability and dislocation."  The 
Veteran stated the pain level was a 7 (10 being the most severe) 
and was constant and localized.  See VA contract examination 
dated February 2008.

A physical examination revealed the Veteran's posture and gait 
was within normal limits.  The right knee showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, subluxation 
or guarding of movement.  There was evidence of crepitus but no 
genu recurvatum and locking pain.  The range of motion of the 
right knee was flexion at 140 degrees, extension at 0 degrees.  
On repetitive use, the joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The anterior and posterior cruciate ligaments 
stability test was within normal limits.  The medial and lateral 
collateral ligaments stability test was also within normal 
limits.  A right knee x-ray showed degenerative arthritic 
changes.  Id.

Finally, according to private treatment records from Dr. M. 
Young, the Veteran's private physician, an April 2009 physical 
examination revealed that the "[r]ight lower extremity is 
neurovascularly intact.  [The Veteran] does have tenderness with 
range of motion of the knee joint, and tenderness of the medial 
joint line was well as at the lateral-collateral ligament.  [The 
Veteran] has what appears to be an intact Lachman's exam with an 
intact ACL compared to the contralateral side."  See Dr. M. 
Young private treatment record, dated April 2009.

In light of the evidence the Veteran is not entitled to an 
increased rating for his right knee disability at any point 
during the relevant time period.  The Veteran's right knee 
disability is manifested by a slight limitation of motion and 
pain on motion.  However, at no point during the appeal period 
was the Veteran's flexion in his right knee limited to 30 degrees 
as required for the 20 percent rating under Diagnostic Code 5260.  
The Veteran's flexion far exceeded this range in the February 
2008 examination and there is no other evidence indicating that 
the Veteran had flexion limited to 30 degrees.  The Board has 
considered functional loss due to pain, etc., and notes that on 
examination repetition did not decrease the range of motion 
beyond the criteria for a 10 percent rating under Diagnostic Code 
5260 and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether any other relevant diagnostic 
code would allow for a higher disability rating at any time 
during the pendency of the Veteran's claim.  However, the 
evidence of record does not demonstrate that the Veteran has 
exhibited any symptoms that would warrant the application of any 
other diagnostic code throughout the pendency of the claim.  The 
Veteran's right knee disability does not manifest instability, 
ankylosis, or tibia malunion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262.  In addition, right knee 
extension has not been shown to be limited (hence a separate 
evaluation under Diagnostic Code 5261 is not warranted).  As 
such, the Veteran would not be entitled to a higher disability 
evaluation under any other diagnostic code, and his claim is 
denied.  As well, there is  no indication that the Veteran's knee 
is unstable or subject to subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  Here, the record does not indicate, nor 
does the Veteran allege, his service connected right knee 
disability prevents him from being gainfully employed.  As such, 
consideration of TDIU is unnecessary.

Furthermore, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the Under 
Secretary for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment 
of an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment of a 
higher rating on an extraschedular basis, and indeed, neither the 
Veteran nor his representative have identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  As noted 
above, the Board observes that there is no showing the disability 
results in marked interference with employment.  His disability 
has not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent evidence 
of these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an increased rating for the 
Veteran's service connected status post right knee arthroscopy, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for 
status post right knee arthroscopy is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


